Citation Nr: 1548254	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for hepatitis. 

5.  Entitlement to service connection for a right leg disability.  

6.  Entitlement to service connection for a bilateral hand disability.  

7.  Entitlement to service connection for a bilateral foot disability.  



REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and D. W.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran filed a VA FORM 21-22a in favor of the Attorney at Law above, thereby revoking the Power of Attorney of record.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a back disability, hepatitis, a right leg disability, a bilateral hand disability, and a bilateral foot disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, service connection for type II diabetes mellitus was denied on the grounds that service in Vietnam was not established and diabetes was not shown during service.  

2.  Evidence received since the June 2008 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for type II diabetes mellitus.  

3.  The Veteran's type II diabetes mellitus is related to service.  


CONCLUSIONS OF LAWS

1.  The criteria for reopening a previously denied claim of entitlement to service connection for type II diabetes mellitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for establishing service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection for diabetes mellitus was denied in a June 2008 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for diabetes mellitus was denied based on the RO's determination that service in Vietnam was not established and there was no evidence relating diabetes to service.  

Because the Veteran did not submit a notice of disagreement (NOD) to the June 2008 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the June 2008 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Evidence received since the June 2008 rating decision includes an August 2015 private medical opinion relating the Veteran's current diagnosis of type II diabetes mellitus to service.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds new evidence relates to an unestablished fact which may substantiate the claim for service connection for diabetes mellitus, as it tends to establish a current diagnosis of diabetes mellitus related to service.  Accordingly, new and material evidence has been received to reopen service connection for diabetes mellitus.  38 C.F.R. § 3.156(a).

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including type II diabetes mellitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations and includes cardiovascular-renal disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of this regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran seeks service connection for type II diabetes mellitus.  The Board notes that private and VA treatment records reflect a current diagnosis of type II diabetes mellitus.  As such, the issue is whether the Veteran's current diabetes is related to service.  

Initially, the Board notes that the May 1970 service entrance examination report shows that the endocrine system was normal, sugar was noted to be negative, and blood pressure was 136/88.  No verified high blood pressure was noted.  An August 2015 private medical opinion reflects the Veteran's history of poorly controlled type II diabetes mellitus, hypertension, and obesity, noting that both hypertension and obesity were shown during service.  

Consistent with the opinion are service treatment records showing blood pressure was 122/90 in May 1971, that an 1800 calorie diet was recommended for weight loss in March 1972, and that blood pressure was 140/80 in April 1973.  The physician reported that hypertension and obesity are two of three entities defining metabolic syndrome, and that the Veteran's subsequent development of type II diabetes was a consequence of those two important factors associated with a full metabolic syndrome.  

Although the Veteran indicated having or having had high or low blood pressure on the accompanying medical history to his May 1970 entrance examination, a history of pre-service existence of high or low blood pressure does not constitute notation of hypertension or diabetes mellitus.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Moreover, the examiner specifically noted no high blood pressure.  As neither hypertension nor type II diabetes mellitus was "noted" at service entrance, the presumption of soundness applies.  

In addition, and although private treatment records reflect initial diabetes treatment in 2003, a March 2000 record shows blood pressure was 152/110, records in October 2002 reflect a history and diagnosis of hypertension, and blood pressure was 150/100.  Records in 2003 reflect a diabetic wart on the left foot and hypertension, and blood pressure was 180/102.  

Based upon the Veteran's current metabolic syndrome with poorly controlled diabetes mellitus and multiple abnormal hemoglobin A1C and fluctuating blood glucose levels, the August 2015 private opinion specifically concluded that the hypertension and obesity documented during service were early symptoms long preceding the development of type II diabetes mellitus.  

In view of the evidence, to include the competent medical opinion that is supported by the contemporaneous service treatment, and not inconsistent with the private treatment records, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for type II diabetes mellitus is warranted.  


ORDER

New and material evidence has been received and the claim of service connection for type II diabetes mellitus is reopened.  

Service connection for type II diabetes mellitus is granted.  


REMAND

The Veteran seeks service connection for a back disability and right leg disability, a bilateral foot disability, a bilateral hand disability, and hepatitis.  

With regard to service connection for disability of the back and right leg disability, the Veteran testified to having been injured as a result of a fall from the top bunk bed, approximately six to seven feet, on to a concrete floor during basic training.  He added that although he did not seek treatment during service, he has had residual back and right leg symptoms ever since.  

The Board notes that a January 2003 private treatment record reflects chronic low back pain related to disc surgery, probably degenerative joint disease.  Moreover, the Veteran testified that he has been receiving disability benefits from the Social Security Administration (SSA) due to his back since 1991.  In view of this information, there may be SSA records potentially relevant to the Veteran's claims.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010). 

In addition, he asserts disability of his feet and hands, including arthritis, is a result of prolonged weapons training on the ground during service.  Service treatment records reflect relevant complaints, to include sore feet in November 1970, and soreness about the medial aspect of both great toes was reported.  

Further, a November 2007 private record reflects complaints of foot swelling, probably secondary to medication.  Further, an October 2010 VA treatment record notes active problems to include flatfoot, and right foot pain was attributed to possible tendinitis.  In addition, the Veteran testified to having similar symptoms in his hands.  The Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for a bilateral foot disability.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination with respect to the nature and etiology of a bilateral foot and hand disability.  

With respect to service connection for hepatitis, service treatment records reflect a diagnosis of infectious hepatitis in November 1973.  A December 1973 record reflecting he was stationed at an Air Base in the Philippines notes onset of hepatitis while on leave in Maryland in November 1973 and the assessment was resolving hepatitis.  Although the record notes he was not hospitalized, the Veteran testified to having been an inpatient at the Wyman Park Hospital, in Baltimore, Maryland, for about two weeks.  On remand, an attempt to obtain relevant treatment records pertaining to the Veteran from Wyman Park Hospital in Baltimore, or any appropriate Public Health Service repository.  [It appears that this facility was formerly a public health service facility, including in the 1970s when the Veteran claims to have been a patient, but it has since been taken over by the private sector.].  
In addition, in view of the evidence and the Veteran's assertions, the service personnel records should be obtained and associated with the Veteran's file as they may help document any extended leave the Veteran may have been granted as a result of the alleged two-week hospitalization.

Further, the Veteran testified to having had relevant treatment at the Loch Raven VA Outpatient Clinic in Baltimore, Maryland, shortly after separation.  Further, and although the June 2013 SOC reflects review of treatment records from the VA Hunter Holmes McGuire VA Medical Center (VAMC) from June 2008, the Veteran testified to having had relevant treatment at the McGuire VAMC since the mid to late 1990s.  

VA has a duty to assist in obtaining records.  As such, prior to examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's service personnel records with the Veteran's file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request all 1973 treatment records pertaining to the Veteran from the Wyman Park Medical Center in Baltimore, Maryland, or any appropriate Public Health Service repository.  [It appears that this facility was formerly a public health service facility, including in the 1970s when the Veteran claims to have been a patient, but it has since been taken over by the private sector.]

4.  Obtain complete VA treatment records from the McGuire VAMC prior to 2008, and since June 2013, and from Loch Raven VA Outpatient Clinic in Baltimore, Maryland, from the mid-1970s.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA hand and foot examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability of either hand and/or foot/toe, to include arthritis, had its onset during service or within the initial year after separation, or, is otherwise related to his active service.  

A complete rationale must accompany all opinions expressed.  

6.  Finally, after conducting any additional development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


